Citation Nr: 1829541	
Decision Date: 06/18/18    Archive Date: 07/02/18

DOCKET NO.  14-35 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the claim of entitlement to an increased rating for a right knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an increased rating for a right knee disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2017). 

In a statement dated May 28, 2018, the Veteran withdrew the appeal regarding the claim for entitlement to an increased rating for a right knee disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding that issue on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to an increased rating for a right knee disability and the appeal of that issue is dismissed.


ORDER

The appeal for entitlement to an increased rating for a right knee disability is dismissed.





_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


